955 F.2d 43
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Boipat SIRIPAN, Defendant-Appellant.
No. 91-7752.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 19, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Norman P. Ramsey, District Judge.  (CR-82-173)
Boipat Siripan, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Boipat Siripan, a federal prisoner currently incarcerated in California, appeals the district court's denial of his Rule 35, Fed.R.Crim.P., motion seeking to correct a fine imposed for a drug conspiracy conviction nine years ago.1  Siripan was convicted by a jury of conspiracy to distribute and possess with intent to distribute heroin, 21 U.S.C. § 846 (1988), and sentenced to fifteen years in prison and a $15,000 fine.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.2  Accordingly, we affirm on the reasoning of the district court.   United States v. Siripan, No. CR-82-173 (D.Md. Dec. 4, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



1
 Because the drug offense for which Siripan was sentenced occurred prior to November 1, 1987, this case is controlled by former Rule 35(a)


2
 Siripan's outstanding motion for appointment of counsel is denied